Citation Nr: 1104289	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-24 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from September 4, 1968 to 
December 12, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which declined to reopen a claim for service 
connection for diabetes mellitus.  

In a January 2010 decision, the Board reopened that claim and 
remanded the claim to the RO for further development.


FINDING OF FACT

Diabetes mellitus had its onset in service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154 (a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board grants service connection for diabetes 
mellitus.  As such, no further discussion of VA's duty to notify 
or assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  



The Veteran's report of discharge, Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD Form 214), shows that 
he was honorably discharged under Chapter 6 Army Regulation 635-
200 for hardship reasons.  

The reports of medical history and examination at time of 
induction in September 1968 show that the Veteran reported he had 
no sugar or albumin in his urine, and that on urinalysis, 
findings were negative for albumin and sugar.  Service treatment 
records do not contain any records showing any relevant 
complaints or treatment regarding diabetes mellitus, 
diagnostic/laboratory findings referable to diabetes mellitus, or 
showing a diagnosis of diabetes mellitus or other disorder 
referable to diabetes mellitus.  

The reports of December 1968 medical history and examination at 
the time of separation from active duty shows that the Veteran 
reported he had sugar and/or albumin in his urine.  The 
examination report shows that on urinalysis, findings were 
negative for albumin and sugar.  Evaluation of the endocrine 
system was normal.

VA treatment records in December 1972 show that the Veteran was 
treated for diabetes mellitus, reporting that he was told that he 
had diabetes mellitus when glucose was found on urinalysis at a 
check up for a job about two or three months before.  On 
examination the diagnosis was diabetes mellitus.

Subsequent VA and private treatment records are dated from 1987 
to March 2010, and show treatment for various conditions and 
complaints, including for diabetes mellitus.

In an April 1996 statement, H. L Flowers, M.D., noted that he was 
unable to locate the original records of treatment, but that he 
recalled that he treated the Veteran for an early diabetic state 
in the late 1960s.  

During a June 1996 hearing (as part of a previously denied claim) 
before a RO hearing officer, the Veteran testified that he first 
became aware that he had diabetes shortly after service in 1968, 
when he applied for work and was told that he should check with 
his family doctor.  He did check with his doctor who verified 
that he was a diabetic.  

In a January 1998 statement, William P. Thompson, M.D., stated 
that the Veteran had a history of sugar in his urine in 1968, 
which could have been related to diabetes.  

In a September 2006 statement, Kay Coggins, CFNP, stated that the 
Veteran was a patient at the Coggins Family Medical Clinic. She 
further stated that she had examined the Veteran's service 
medical history report which showed a report of sugar or albumin 
in the urine.  She opined that based on the findings from that 
record and the subsequent history of diabetes, it was more likely 
than not that the present diabetes mellitus originated during the 
Veteran's period of service.

The report of a March 2010 VA examination shows that the Veteran 
reported that he was told in service that his blood sugar was 
high, but that he was not put on medication at the time.  He 
reported that he was discharged after three months due to a 
hardship, and that three months later he was started on 
medication by Dr. Harvey Flowers.  He reported that some of his 
service treatment records were misplaced or lost.  The report 
noted treatment by VA beginning in 1972.  After examination the 
report contains a diagnosis, in pertinent part, of diabetes 
mellitus.  

The examiner concluded that she could not resolve the issue of 
service connection without resort to mere speculation.  As 
rationale for that conclusion, she noted that service treatment 
records showed no objective laboratory evidence of diabetes in 
service.  In this regard, she noted that the review of systems 
denoted a positive indication for sugar or albumin, but that the 
December 1968 examination report indicated negative results for 
sugar and albumin in the urine.  

She further noted that the first evidence of elevated blood 
sugars were in 1972, when the Veteran reported a medical history 
of a known three-month previous history of diabetes found during 
a job check.  The examiner concluded that due to the lack of 
objective medical evidence during the four year gap from the 
possible report of positive sugar or albumin in 1968 until an 
actual recorded confirmation of diabetes in 1972, it was not 
possible to conclude one way or another as to the presence of 
diabetes at the time of discharge from service.

The Veteran has asserted that he was found to have high blood 
sugar in service.  In service, a contemporaneous service 
examination report of medical history is consistent with that 
assertion.  He has asserted that he has had continued problems 
with diabetes since soon after service, which is supported by the 
statement of Dr. Flowers, a past treating physician.  The Veteran 
is fully competent to attest to his observations of his diabetic 
symptomatology, to include attesting as to a continuity of 
symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 
(1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's assertions of 
early diagnosis and diagnostic findings soon after service, and 
of continuity of symptoms are fully credible given that they are 
consistent with at least part of the remainder of the competent 
evidence on file.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether diabetes 
mellitus is related to service.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds service 
connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


